    Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              OPINON & ORDER
PHILIPPE BUHANNIC,
                     Plaintiﬀ,

              – against –

TRADINGSCREEN INC, PIERRE
                                                19 Civ. 10650 (ER)
SCHROEDER, PIERO GRANDI, FRANK
PLACENTI, ROBERT TRUDEAU, JAY HOAG,
RICK KIMBALL, BRUCE ROSENTHAL,
PETER NEGER, JOHN VASSOS, STEPHEN
RADIN, and DAVID POLAK,
                     Defendants.


PHILIPPE BUHANNIC and
TRADINGSCREEN SHAREHOLDERS
ASSOCIATION,
                     Plaintiﬀs,

              – against –                       20 Civ. 3421 (ER)
TRADINGSCREEN INC, PIERRE
SCHROEDER, PIERO GRANDI, FRANK
PLACENTI, ROBERT TRUDEAU, TCI VI,
L.P., and TCV MEMBER FUND L.P.,
                     Defendants.


PHILIPPE BUHANNIC,
                     Plaintiﬀ,

              – against –

TRADINGSCREEN INC, PIERRE                       20 Civ. 4671 (ER)
SCHROEDER, PIERO GRANDI, FRANK
PLACENTI, ROBERT TRUDEAU, TCI VI,
L.P., TCV MEMBER FUND L.P., JAY HOAG,
and RICK KIMBALL,
                     Defendants.
         Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 2 of 17




RAMOS, D.J.:
           Phillipe Buhannic, a French citizen resident in Switzerland, founded

TradingScreen Inc. with his brother and one other man in 1999. TradingScreen, a
Delaware corporation with a principal place of business in New York, provides ﬁnancial
technology services. Buhannic served as chief executive oﬃcer (“CEO”) of the company
until July 2016, when he was terminated by the board of directors.1 In the four years
since his termination, Buhannic has ﬁled — ﬁrst through counsel and now pro se —an
arbitration before the American Arbitration Association (“AAA”), a lawsuit in the
Supreme Court of New York, and sixteen matters in this District, including twelve before
this Court.2 He has unsuccessfully petitioned the Supreme Court of the United States for
writs of mandamus against the New York Supreme Court, the Second Department of the
New York Supreme Court’s Appellate Division, and this Court.
           fe defendants3 in one of the matters that remains pending — Buhannic v.
TradingScreen Inc., No. 19 Civ. 10650 (ER) — move to dismiss the complaint and enjoin
Buhannic from ﬁling further lawsuits in this District based on his termination as CEO and
subsequent disputes regarding stock ownership and compensation. Buhannic moves the
Court to recuse itself from this case. fe Court GRANTS the defendants’ motions and
DENIES Buhannic’s. It additionally sua sponte dismisses two other cases brought by
Buhannic, Nos. 20 Civ. 4671 and 20 Civ. 3421, for lack of subject matter jurisdiction.




1
    Buhannic remains a shareholder and member of the board of directors.
2
 He has additionally attempted to remove two actions from New York Supreme Court to the Southern
District — unsuccessfully.
3
  Pierre Schroeder is the current CEO of TradingScreen and a member of TradingScreen’s board of
directors. Schroeder is a citizen of Luxembourg and a resident of Spain. Vassos Decl. Ex. 10 ¶ 19. Piero
Grandi is the chairman of TradingScreen’s board of directors. Grandi is an Italian citizen and a Swiss
resident. Frank Placenti and Robert Trudeau are also directors of TradingScreen; Trudeau is also a General
Partner of TCV, one of TradingScreen’s investors. Jay Hoag and Rick Kimball are Managing Partners at
TCV. John Vassos, Peter Neger, Timothy Stephens, Stephen Radin, and David Pollak all serve or have
served as attorneys to one of the defendants.



                                                     2
      Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 3 of 17




I.     BACKGROUND
       Soon after he was terminated as CEO of TradingScreen in July 2016, Buhannic,

represented by counsel, ﬁled an arbitration against TradingScreen and its directors before
the AAA to aﬃrm the validity of certain amendments he had attempted to make to an
agreement among the founders of TradingScreen that aﬀected the composition of the
board of directors. See Buhannic v. TradingScreen Inc., No. 17 Civ. 7993 (ER), 2018 WL
3611985, at *1–2 (S.D.N.Y. July 27, 2018) (dismissing petition to conﬁrm the
arbitration). At approximately the same time, Buhannic ﬁled a lawsuit also against
TradingScreen and its directors in the Supreme Court for the State of New York, alleging
breach of contract and wrongful termination. See Buhannic v. Tradingscreen Inc., No.
653624/2016 (N.Y. Sup. Ct. ﬁled July 11, 2016). fe panel of arbitrators unanimously
granted a partial award to TradingScreen a year later, in July 2017. 2018 WL 3611985, at
*3. In October, Buhannic, proceeding pro se, ﬁled a petition before this Court under the
Federal Arbitration Act seeking to vacate the partial award. See Petition, Buhannic v.
TradingScreen Inc., No. 17 Civ. 7993 (ER) (S.D.N.Y. Oct. 17, 2017), Doc. 1.
       Five months after ﬁling his petition, Buhannic initiated a second lawsuit before
this Court, pro se, against the AAA, the arbitrators of his panel, TradingScreen, oﬃcers
and directors of TradingScreen, TradingScreen’s corporate counsel, TradingScreen’s

auditor, a private equity ﬁrm that had invested in TradingScreen, managing partners of
that ﬁrm, Buhannic’s former attorneys, and a vice chancellor of the Delaware Court of
Chancery that had presided over related litigation brought by TradingScreen in 2016. See
Complaint, Buhannic v. American Arbitration Association, No. 18 Civ. 2430 (ER)
(S.D.N.Y. Mar. 19, 2018), Doc. 1. fe complaint in that case alleged a sprawling
conspiracy among the defendants to remove Buhannic as CEO of TradingScreen and steal
his ownership interest in the company.
       Soon after ﬁling that lawsuit, Buhannic, pro se, attempted to remove a fee dispute
with former attorneys from the Supreme Court of New York to this District. See Notice



                                            3
      Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 4 of 17




of Removal, Shiboleth L.L.P. v. Buhannic, No. 18 Civ. 2585 (RJS) (S.D.N.Y. Mar. 23,
2018), Doc. 1. fen-District Judge Sullivan remanded the case a month later for failure

to establish subject matter jurisdiction. See Order, id. (Apr. 25, 2018), Doc. 4,
reconsideration denied, Order, id. (June 4, 2018), Doc. 7, appeal dismissed, 779 Fed.
App’x 57 (2d Cir. 2019).
       In total, Buhannic was represented by four sets of attorneys in the New York
litigation. See Stip. of Substitution of Counsel, No. 653624/2016 (Oct. 3, 2016), Doc. 34;
Proposed Order to Show Cause, No. 653624/2016 (Apr. 20, 2017), Doc. 169; Proposed
Order to Show Cause, No. 653624/2016 (Nov. 21, 2017), Doc. 279. His ﬁnal attorney
withdrew in May 2018 after the presiding justice, Justice Friedman, sanctioned Buhannic
for advancing frivolous arguments while pro se and threatened to do the same to the
attorney if the attorney allowed such arguments to be made in the future. Tr. – So
Ordered at 54, No. 653624/2016 (June 8, 2018), Doc. 412 (transcript of May 15, 2018
hearing); Proposed Order to Show Cause, No. 653624/2016 (May 16, 2018). Buhannic
has proceeded pro se in all matters since that time.
       Buhannic ﬁled four lawsuits in the Southern District during the month of June
2018. On June 14, Buhannic ﬁled two actions, Nos. 18 Civ. 5371 and 18 Civ. 5372,
against TradingScreen and its oﬃcers, directors, and investors, alleging matters
substantially similar to those originally brought before Justice Friedman. Both were
assigned to this Court. fen, on June 25, Buhannic ﬁled Buhannic v. Friedman, No. 18
Civ. 5729, suing Justice Friedman before Judge Abrams for violations of the Due Process
Clause of the Fourteenth Amendment to the U.S. Constitution based on discrimination
due to his national origin. Finally, on June 28, Buhannic initiated Buhannic v. Shiboleth
LLC, No. 18 Civ. 5846, alleging that his former attorneys had deliberately overbilled him
and were engaged in a racketeering conspiracy. fat case was assigned to Judge
Gardephe.




                                             4
       Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 5 of 17




         In July 2018, this Court denied Buhannic’s petition to vacate the arbitral award
issued by the AAA in May 2017 and granted TradingScreen’s cross-motion to conﬁrm it.

See Buhannic v. Tradingscreen Inc., No. 17 Civ. 7993 (ER), 2018 WL 3611985, at *8
(S.D.N.Y. July 27, 2018).4
         Buhannic thereafter ﬁled four more lawsuits against TradingScreen and its
aﬃliates in 2018: No. 18 Civ. 7997 on August 31, No. 18 Civ. 9351 on October 12, No.
18 Civ. 9447 on October 16, and No. 18 Civ. 10170 on November 1. Like the ﬁrst two
lawsuits ﬁled in June 2018, these four lawsuits each alleged causes of actions based on
Buhannic’s termination as TradingScreen CEO that were originally raised before Justice
Friedman. fese cases were all assigned to this Court.
         In February 2019, Buhannic ﬁled another lawsuit in this District, saw one
dismissed, and attempted to remove a third to the Southern District. On February 6,
Buhannic sued the clerk of the Second Department of the New York Supreme Court’s
Appellate Division for discrimination based on national origin. Buhannic v. N.Y. Appeal
Court 1st District, No. 19 Civ. 1132 (PGG) (S.D.N.Y. ﬁled Feb. 6, 2019). fat case was
assigned to Judge Gardephe. Next, on February 8, Judge Abrams dismissed Buhannic’s
case against Justice Friedman, ﬁnding that Justice Friedman enjoyed judicial immunity
from Buhannic’s claims. See Buhannic v. Friedman, No. 18 Civ. 5729 (RA), 2019 WL
481732, at *5 (S.D.N.Y. Feb. 8, 2019).5 Finally, on February 11, Buhannic attempted to
remove the New York Supreme Court action still pending before Justice Friedman.
Buhannic v. Tradingscreen Inc., No. 19 Civ. 1279 (WHP) (S.D.N.Y. ﬁled Feb. 11, 2019).
Judge Pauley remanded the case a week later, ﬁnding that the removal of an action begun
in 2016 was likely untimely under 28 U.S.C. § 1446(b) and that Buhannic had no


4
 We Second Circuit aﬃrmed the Court’s judgment the next year, in October 2018. See 779 F. App’x 52
(2019).
5
 We Second Circuit dismissed Buhannic’s appeal of this order in August 2019 because it “lack[ed] an
arguable basis either in law or in fact.” Mandate, No. 18 Civ. 5729, Doc. 26 (quoting Neitzke v. Williams,
490 U.S. 319, 325 (1989)).



                                                     5
       Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 6 of 17




authority to remove the case given that he was the plaintiﬀ in state court, not the
defendant. See id., Doc. 6.6

        Two months later, on April 2, 2019, Buhannic ﬁled an action seeking injunctive
relief against TradingScreen, ordering it to take certain steps with respect to its corporate
governance. Buhannic v. Tradingscreen, No. 19 Civ. 2915 (ER) (S.D.N.Y. ﬁled Apr. 2,
2019). On April 5, Buhannic ﬁled an aﬃdavit stating that he had shipped via FedEx a
copy of a motion to expedite an information demand to attorneys who represent
TradingScreen and its aﬃliates in this group of cases. Id. Doc. 11. Buhannic has not
ﬁled an aﬃdavit attesting to service on TradingScreen of the complaint in that action, and
no representative for TradingScreen has appeared. fe case was eventually assigned to
this Court.7
        In August 2019, Justice Friedman dismissed with prejudice the action pending in
New York Supreme Court after she found that Buhannic had failed to appear at several
scheduled depositions. No. 653624/2016 (Aug. 9, 2019), Doc. 586. Buhannic appealed
to the Appellate Division the next week. Notice of Appeal, No. 653624/2016 (Aug. 15,
2019), Doc. 589. fe Appellate Division has yet to issue a decision in the matter.
        On September 23, Judge Gardephe dismissed Buhannic’s lawsuit alleging a
racketeering conspiracy against his former attorneys for failure to state a claim. No. 18
Civ. 5846 (Sept. 23, 2019), Doc. 32. Buhannic did not ﬁle any opposition to the
defendant’s motion to dismiss. Although Judge Gardephe granted Buhannic leave to
amend his complaint to cure the noted deﬁciencies, Buhannic did not do so in a timely
manner and Judge Gardephe terminated the case. Id., Doc. 33.




6
 We Second Circuit dismissed Buhannic’s appeal from Judge Pauley’s order for procedural defects in an
Order eﬀective April 16, 2019. No. 19 Civ. 1279, Doc. 47.
7
 Because the complaint in that case fails to meet the requirements of Federal Rule of Civil Procedure
8(a)(2), the Court dismisses it sua sponte via separate Order.



                                                    6
       Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 7 of 17




         A few days after Judge Gardephe’s dismissal order, on September 27, this Court
issued an Opinion and Order granting motions to dismiss in ﬁve of Buhannic’s cases.

Buhannic v. Schroeder, Nos. 18 Civ. 5371, 5372, 7997, 9351, 9447, 10170, 2019 WL
4735378 (S.D.N.Y. Sept. 27, 2019). It held that, in each case, the Court lacked subject
matter jurisdiction because of a lack of complete diversity between Buhannic on one side
and TradingScreen and its aﬃliates on the other. Id. at *4. In particular, the Court found
that current TradingScreen CEO Pierre Schroeder and chairman Piero Grandi were
citizens of foreign states and therefore destroyed diversity jurisdiction, considering that
Buhannic, too, is a citizen of a foreign state. Id. In that same Opinion and Order, before
becoming aware of Justice Friedman’s August decision, the Court denied the defendants’
motion to dismiss No. 18 Civ. 9351 on grounds of Colorado River abstention given the
litigation in New York Supreme Court. Id.8 fat same day, the Court also dismissed the
complaint in 18 Civ. 2430, the racketeering claim against the AAA and others involved
with these lawsuits because the AAA and its arbitrators enjoy arbitral immunity and
because Buhannic otherwise failed to state a claim. Buhannic v. American Arbitration
Association, No. 18 Civ. 2430 (ER), 2019 WL 4735005 (S.D.N.Y. Sept. 27, 2019). Even
though the Court gave Buhannic until October 18, 2019 to submit an amended complaint,
he failed to do so.9
         free days after this Court’s decision, on September 30, Judge Gardephe
dismissed another of Buhannic’s cases ﬁled against the First Department of the New York
Supreme Court’s Appellate Division and its staﬀ. Buhannic v. N.Y. Appeal Court 1st

8
  In October, Buhannic appealed every aspect of the Court’s Order, including the part of its order denying
the defendants’ motion to dismiss in No. 18 Civ. 9351. We Second Circuit dismissed the appeal in its
entirety in April 2020, ﬁnding it had no jurisdiction to consider the appeal in No. 18 Civ. 9351 given the
lack of a ﬁnal order and ﬁnding that the appeals in the other cases lacked a basis in law or in fact. Doc. 50.
Additionally, the defendants ﬁled a motion to dismiss 18 Civ. 9351 in November on the basis of res
judicata, given the completed nature of the proceedings before Justice Friedman in New York Supreme
Court. Wat motion is granted by separate Order.
9
 Given Buhannic’s failure to ﬁle an amended complaint, the Court will terminate this case via separate
order.



                                                      7
         Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 8 of 17




District, No. 19 Civ. 1132 (PGG) (S.D.N.Y. Sept. 30, 2019). Judge Gardephe found that
the Department itself enjoyed immunity under the Eleventh Amendment to the U.S.

Constitution, the staﬀ enjoyed judicial immunity from damages, and that Buhannic failed
to state a claim for injunctive relief. Id., slip op. at 17.
           Buhannic ﬁled the ﬁrst case at issue in this Opinion and Order on November 18,
2019. Buhannic v. Tradingscreen Inc., No. 19 Civ. 10650 (S.D.N.Y. ﬁled Nov. 18, 2019).
fe complaint in this case repeats many of the claims raised in No. 18 Civ. 10170,
namely that he is entitled to the issuance of certain stock in TradingScreen. Compl. at
ECF p. 2, No. 19 Civ. 10650 (Nov. 18, 2019). fe complaint newly alleges that
TradingScreen unlawfully called and repurchased stock originally owned by Buhannic.
Id. Critically, the complaint names as defendants Schroeder and Grandi, TradingScreen’s
CEO and Chairman, whom the Court found were citizens of foreign states for purposes of
determining whether the Court had subject matter jurisdiction. Id. at ECF p. 1.
           In December, Buhannic ﬁled a petition for a writ of mandamus with the U.S.
Supreme Court demanding the recusal of this Court from his cases in this District, a
change of venue to another federal district, and reinstatement of his federal cases against
Justice Friedman. Pet., Buhannic v. New York Southern District, No. 19-775 (U.S. Dec.
13, 2019).10 A few days later, Buhannic moved this Court to recuse itself from No. 19
Civ. 10650, alleging that the Court failed to disclose a close relationship with Michael
Bloomberg, the former mayor of New York City and owner of Bloomberg, LLP, a
competitor of TradingScreen. Notice of OTSC Motion, No. 19 Civ. 10650 (Dec. 17,
2019), Doc. 13. Buhannic bases this allegation of a relationship with the Court’s service
as a volunteer commissioner on the New York City Commission to Combat Police
Corruption before receiving its commission as a federal judge.




10
     Wis petition was denied in February 2020. See 140 S. Ct. 1249 (2020).



                                                      8
      Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 9 of 17




         Approximately two weeks after ﬁling his motion for recusal, Buhannic ﬁled two
additional petitions for writs of mandamus with the U.S. Supreme Court. In No. 19-934,

Buhannic petitioned the Supreme Court to order Justice Friedman to recuse herself from
his New York Supreme Court proceedings and to reverse her decisions in the case. In
No. 19-833, Buhannic urged the Court to order the First Department to reverse its
previous dismissals of his appeals and to transfer his cases to a federal court. fe
Supreme Court denied these petitions in February 2020. 140 S. Ct. 1249 (2020).
         In January 2020, the defendants in No. 19 Civ. 10650 moved to dismiss that case
due to lack of subject matter jurisdiction. No. 19 Civ. 10650, Doc. 17. Buhannic has not
ﬁled an opposition to that motion, despite being warned by the Court in April 2020 that it
would decide the motion on the defendants’ papers only if he did not. Id., Doc. 27.
Rather, on April 20, Buhannic sent a letter to Chief Judge Colleen McMahon of this
District asking her to conduct an investigation into alleged collusion between this Court,
Michael Bloomberg, and the Clerk of the Second Circuit, Catherine O’Hagan-Wolfe. Id.
Doc. 28.
         Buhannic has ﬁled three more lawsuits since then. fe ﬁrst, No. 20 Civ. 3421,
was ﬁled on May 1, 2020 and repeats allegations made in No. 18 Civ. 5372, demanding
information from TradingScreen and the inspection of its books. fat complaint, like the
cases dismissed in September 2019 and No. 19 Civ. 10650, names Schroeder and Grandi
as defendants. fe second, No. 20 Civ. 3759, ﬁled on May 14, 2020, sues this Court and
O’Hagan-Wolfe for violations of Buhannic’s constitutional rights. Judge Stanton
dismissed the case on May 22 due to the judicial immunity enjoyed by this Court and
O’Hagan-Wolfe. See No. 20 Civ. 3759, Doc. 8. fe third, No. 20 Civ. 4671, was ﬁled on
June 16 and asserts wrongful termination claims duplicative of No. 18 Civ. 7997, also
naming Schroeder and Grandi as defendants. Buhannic ﬁled each of these three lawsuits
in forma pauperis. Cases No. 20 Civ. 3421 and 7997 are subjects of this Opinion and
Order.


                                             9
      Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 10 of 17




II.    MOTION TO RECUSE
       A judge must recuse himself if his “impartiality might be reasonably questioned.”

Cox v. Onondaga Cty. Sheriﬀ’s Dep’t, 760 F.3d 139, 150 (2d Cir. 2014) (citing 28 U.S.C.
§ 455(a)). Section 455(b) lists several additional circumstances necessitating removal,
including, for example, when the judge has a personal bias in the proceeding or a
ﬁnancial interest in the proceeding or one of the parties. fe propriety of recusal is
considered objectively, with courts asking, “[W]ould a reasonable person, knowing all the
facts, conclude that the trial judge’s impartiality could reasonably be questioned?”
United States v. Lovaglia, 954 F.3d 811, 815 (2d Cir. 1992). If the answer to that question
is “no,” recusal is “prohibited.” In re Aguinda, 241 F.3d 194, 201 (2d Cir. 2001).
       Buhannic has provided no basis for a reasonable person to question this Court’s
impartiality. He initially argues that this Court’s service on a commission serving the
City of New York creates an improper connection with former mayor Michael
Bloomberg. fis argument has no merit. First, Buhannic has presented no evidence
beyond this Court’s service on the commission for a bias of any kind towards Bloomberg.
Second, even if he had, neither Bloomberg nor his company are a party to the case in
which Buhannic ﬁled his motion, 19 Civ. 10650, or any of the cases reviewed by the
Court in this Opinion and Order. fe sole relationship between Bloomberg and these

cases is (1) Bloomberg LLP is allegedly a competitor of TradingScreen, the defendant in
nearly all of these actions, and (2) a writer for Bloomberg News published an allegedly
false story about Buhannic that factored into his termination as CEO in 2016. Neither of
these “connections” suggest that the former mayor of New York has any personal interest
in the outcome of this and the related cases, much less a strong enough one that would
create any doubt about this Court’s impartiality. Cf. Oxman v. Drager, No. 18 Civ. 687
(ALC), 2020 WL 4043136, at *4 (S.D.N.Y. Aug. 13, 2018) (ﬁnding that “conclusory
claims” of interests by connected persons does not create any ﬁnding of impartiality in
the presiding judge).



                                            10
       Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 11 of 17




        Buhannic next argues that this Court has acted with bias against him because he is
pro se as compared against the counseled defendants, especially in light of the Court’s

September 2019 order dismissing Nos. 18 Civ. 5371, 5372, 7997, 9447, and 10170. But,
“[i]t is axiomatic that a district judge’s prior decision averse to a [party] do not merit
recusal.” Weaver v. IndyMac Fed. Bank, FSB, No. 09 Civ. 5091 (LAP), 2019 WL
6173789, at *1 (S.D.N.Y. Nov. 20, 2019). Buhannic has pointed to no action by this
Court that would indicate the sort of “deep-seated and unequivocal antagonism that
would render fair judgment impossible.” SEC v. Razmilovic, 738 F.3d 14, 29–30 (2d Cir.
2013). Without more, Buhannic’s failure to convince the Court of the merits of his
position cannot lead to an inference of partiality or bias on the part of the Court.
        Finally, Buhannic argues that the delay in adjudicating his cases gives rise to an
appearance of bias. “While delay is regrettable, it is often unavoidable in the busy
district courts of the Southern District of New York.” Walker v. New York State Dept. of
Correction and Community Supervision, 18 Civ. 6082 (NSR), 2019 WL 624930, at *2
(S.D.N.Y. Feb. 14, 2019). fe Court has administered this case with the same care it
gives its many other cases currently pending before it. Any delay in adjudicating
Buhannic’s many allegations are not attributable to an animus held by the Court against
this plaintiﬀ.
        According, the Court DENIES Buhannic’s motion for the Court’s recusal. It now
proceeds to the merits of the cases before it.
III.    DISMISSAL FOR LACK OF
        SUBJECT MATTER JURISDICTION
        Federal Rule of Civil Procedure 12(b)(1) requires that an action be dismissed for
lack of subject matter jurisdiction when the district court lacks the statutory or
constitutional power to adjudicate the case. fe party asserting subject matter
jurisdiction carries the burden of establishing, by a preponderance of the evidence, that
jurisdiction exists. Morrison v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir.



                                              11
     Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 12 of 17




2008) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). On a Rule
12(b)(1) motion challenging the district court’s subject matter jurisdiction, evidence

outside of the pleadings may be considered by the court to resolve the disputed
jurisdictional fact issues. Zappia Middle E. Constr. Co. v. Emirate of Abu Dhabi, 215
F.3d 247, 253 (2d Cir. 2000); see also Morrison, 547 F.3d at 170 (citing Makarova, 201
F.3d at 113). When evaluating a motion to dismiss for lack of subject matter jurisdiction,
the court accepts all material factual allegations in the complaint as true but does not
necessarily draw inferences from the complaint favorable to the plaintiﬀ. J.S. ex rel. N.S.
v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004) (citing Shipping Fin. Servs. Corp. v.
Drakos, 140 F.3d 129, 131 (2d Cir. 1998)). Furthermore, this Court has an independent
obligation to assure itself of its subject matter jurisdiction and may dismiss cases sua
sponte if plaintiﬀs do not properly establish subject matter jurisdiction in their
complaints. See Bayerische Landesbank, New York Branch v. Aladdin Capital Mgt. LLC,
692 F.3d 42, 48 (2d Cir. 2012).
       As in the cases dismissed in September 2019, Buhannic only asserts diversity of
citizenship under 28 U.S.C. § 1332 as the basis for this Court’s jurisdiction. As relevant
here, 28 U.S.C. § 1332 provides that district courts shall have original jurisdiction over
civil actions “where the matter in controversy exceeds the sum or value of $75,000” and
the action is between citizens of diﬀerent states, or citizens of a state and citizens or
subjects of a foreign state. “However, diversity is lacking within the meaning of these
sections where the only parties are foreign entities, or where on one side there are citizens
and aliens and on the opposite side there are only aliens.” Universal Licensing Corp. v.
Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002).
       fe Court dismissed ﬁve actions in September 2019 because two of the
defendants, Schroeder and Grandi, were citizens of foreign states — just like Buhannic.
Both Schroeder and Grandi are defendants in each of Nos. 19 Civ. 10650, 20 Civ. 3421
and 20 Civ. 4671. Accordingly, there is not complete diversity in any of these cases, the


                                              12
      Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 13 of 17




Court GRANTS the defendants’ motion to dismiss No. 19 Civ. 10650 and sua sponte
DISMISSES Nos. 20 Civ. 3421 and 4671.11
IV.       FILING INJUNCTION
          Having disposed of these three cases, two of which were ﬁled in the past three
months, the Court now turns to the question of whether to enjoin Buhannic from ﬁling
further actions in this District without leave of this Court.
          “fe Supreme Court and numerous courts of appeals have recognized that courts
may resort to restrictive measures that except from normally available procedures
litigants who have abused their litigation opportunities.” In re Martin-Tigona, 9 F.3d
226, 228 (2d Cir. 1993). Indeed, courts “not only may but should protect [their] ability to
carry out [their] constitutional functions against the threat of onerous, multiplicitous, and
baseless litigation.” Saﬁr v. U.S. Lines, Inc., 792 F.2d 19, 23–24 (2d Cir. 1986) (emphasis
added).
          In determining whether Buhannic’s behavior merits a ﬁling injunction, the Court
examines ﬁve factors:
                  (1) the litigant’s history of litigation and in particular whether it
                      entailed vexatious, harassing or duplicative lawsuits;
                  (2) the litigant’s motive in pursuing the litigation, e.g., does the
                      litigant have an objective good faith expectation of prevail-
                      ing?
                  (3) whether the litigant is represented by counsel;
                  (4) whether the litigant has caused needless expense to other
                      parties or has posed an unnecessary burden on the courts and
                      their personnel; and
                  (5) whether other sanctions would be adequate to protect the
                      courts and other parties.




11
   Because the Court determines that it does not have subject matter jurisdiction over 19 Civ. 10650, it does
not reach the alternative bases for dismiss put forward by the defendants, namely that the claims are subject
to arbitration agreements.



                                                     13
     Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 14 of 17




Saﬁr, 792 F.2d at 24. Ultimately, the question the court must answer is whether a litigant
who has a history of vexatious litigation is likely to continue to abuse the judicial process

and harass other parties.
       Each of these factors counsel in favor of an injunction. First, Buhannic’s
litigation has evolved from a garden-variety disagreement regarding corporate
governance and wrongful termination to an ever-expanding allegation of conspiracy and
umbrage. Defendants in these actions include not only TradingScreen and its aﬃliates,
but also their outside counsel, the arbitrators of the AAA, the justice presiding over his
case in New York, the employees of the First Department of the New York Supreme
Court’s Appellate Division, the Clerk of Court for the Second Circuit Court of Appeals,
and even this very Court. Anyone who crosses Buhannic in his quest for relief today is
likely to become a defendant tomorrow. Such behavior is the very deﬁnition of
vexatious.
       Furthermore, Buhannic’s lawsuits are duplicative. fe three cases the Court
dismisses in this Opinion and Order are near carbon copies of cases the Court dismissed
in September 2019, which are in turn duplicative of the cases ﬁled by Buhannic in New
York Supreme Court. Indeed, less than a month after the Court dismissed his cases
because he named citizens of foreign states as defendants, Buhannic ﬁled one case that
named those same two citizens of foreign states as defendants. And then he did it again
six months after that.
       Second, it is quite clear that Buhannic does not have any intention on molding his
litigation strategy so that he has some chance of success. In several of his actions before
this Court, he has chosen to abandon his litigation even when the court gave him a chance
to amend his claims. Judge Gardephe allowed him the opportunity to amend his
racketeering claims against his former attorneys, but he declined to ﬁle anything to
further prosecute his lawsuit. Buhannic has done much the same in his racketeering
lawsuit against the AAA and TradingScreen’s aﬃliates, having gone months without


                                             14
     Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 15 of 17




amending his complaint after the Court granted him that opportunity. He has exhibited
the same behavior in the New York Supreme Court, choosing not to attend depositions

and participate in discovery, which led to dismissal of his case. Furthermore, his favored
method of pushing litigation forward — ﬁling new lawsuits — does not evince any
ability to adapt his strategy to account for rulings of this Court or others; as mentioned
above, he has made no eﬀort to change his pleadings or claims to account for the
deﬁciencies pointed out by the courts he appears before. See Eliahu v. Jewish Agency for
Israel, 919 F.3d 709, 715 (2d Cir. 2019), cert. denied sub nom. Weisskopf v. Jewish
Agency for Israel, 140 S. Ct. 380 (2019) (“fe dismissal of similar, if not identical, prior
actions underscores that both [plaintiﬀs] had little, if any, good faith basis for believing
they could prevail on their claims.”)
       Vird, Buhannic’s status as a pro se litigant do not grant him the “special
solicitude” courts normally extend to plaintiﬀs proceeding without counsel. Eliahu, 919
F.3d at 715. In proceedings in New York Supreme Court and in front of the arbitration
panel, Buhannic retained counsel — at least four sets of counsel. According, this third
factor weighs against Buhannic. See id. (ﬁnding that third factor weighs against litigant
who received the assistance of counsel at times throughout proceedings).
       Fourth, Buhannic has caused TradingScreen, its aﬃliates, its counsel, at least two
trial courts, and their staﬀ great expense in adjudicating his duplicative claims. Since his
ﬁrst lawsuit in federal court in October 2016, he has ﬁled an average of one matter per
quarter, each of which requires processing by the relevant clerk’s staﬀ, evaluation by
defendants’ counsel, and consideration by the presiding judge. Rather than inching him
closer to some relief, his actions have only served to cause his defendants to spend money
in opposition to his allegations. See Eliahu, 919 F.3d at 715.
       Fifth, there are no other sanctions available that would protect the court and
potential parties. Indeed, Justice Friedman sanctioned Buhannic for his frivolous motions
and dismissed his case for failure to prosecute, only for Buhannic to begin litigation in


                                              15
     Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 16 of 17




this District and to sue Justice Friedman herself. Buhannic has had his opportunity to
freely plead his case in federal court. Going forward, as regards his grievances related to

his termination as TradingScreen CEO, he shall be ordered to seek this Court’s leave
before making further eﬀorts.
V.      CONCLUSION
       For the foregoing reasons, Buhannic’s motion for this Court to recuse itself in No.
19 Civ. 10650 is DENIED. fe defendants’ motions to dismiss that case is GRANTED.
fe Court additionally DISMISSES Nos. 20 Civ. 3421 and 20 Civ. 4671, sua sponte.
Finally, the Court GRANTS defendants’ motions for an anti-ﬁling injunction and
ORDERS as follows:
           Buhannic is barred from ﬁling future actions in this District relating
           to, or arising from, his termination as CEO of TradingScreen, status
           as a director of TradingScreen, or ownership of shares in Trading-
           Screen without ﬁrst obtaining leave to ﬁle from this Court.
           Buhannic may continue to prosecute any pending actions, and he
           may appeal this Opinion and Order.
           Any motion for leave to ﬁle must be captioned “Application Pursu-
           ant to Court Order Seeking Leave to File.” Buhannic must attach a
           copy of his proposed complaint and attach a copy of this Opinion
           and Order with any such motion. fe motion must be ﬁled with
           the Pro Se Intake Unit of the Southern District.
           Should Buhannic violate this Opinion and Order and ﬁle an action
           without ﬁrst obtaining leave to ﬁle, the action will be dismissed for
           failure to comply with this Opinion and Order and Buhannic may be
           subject to sanctions, including contempt.
See Ranasinghe v. Kennell, 16 Civ. 2170 (JMF), 2017 WL 384357 (S.D.N.Y. Jan. 25,
2017), aﬀ’d, 718 F. App’x 82 (2d Cir. 2018).
       fe Court certiﬁes, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the
Court’s Order would not be taken in good faith and therefore in forma pauperis status is
denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–
45 (1962). fe Clerk of Court is respectfully directed to terminate the motions, Docs. 13




                                            16
     Case 1:19-cv-10650-ER Document 29 Filed 07/20/20 Page 17 of 17




and 17 in 19 Civ. 10650, and close the following cases: 19 Civ. 10650, 20 Civ. 3421, and
20 Civ. 4671.


It is SO ORDERED.


Dated:   July 20, 2020
         New York, New York

                                                       EDGARDO RAMOS, U.S.D.J.




                                           17
